Name: 90/254/EEC: Commission Decision of 10 May 1990 laying down the criteria for approval of breeders' organizations and associations which establish or maintain flock-books for pure-bred breeding sheep and goats
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural structures and production
 Date Published: 1990-06-08

 8.6.1990 EN Official Journal of the European Communities L 145/30 COMMISSION DECISION of 10 May 1990 laying down the criteria for approval of breeders' organizations and associations which establish or maintain flock-books for pure-bred breeding sheep and goats (90/254/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (1), and in particular the first indent of Article 4 thereof, Whereas in all Member States flock-books are maintained or established by breeders' organizations, associations or official services; whereas it is therefore necessary to lay down the criteria for the approval of breeders' organizations and associations; Whereas breeders' organizations or associations must apply for official approval to the competent authorities of the Member State in whose territory their headquarters are situated; Whereas, where breeders' organizations or associations meet certain criteria and have defined targets, they must be officially approved by the authorities of the Member State to which they have applied; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 In order to be officially approved, breeders' organizations and associations which maintain or establish flock-books must submit an application to the authorities of the Member State in whose territory their headquarters are situated. Article 2 1. The authorities of the Member State concerned must grant official approval to any breeders' organizations or associations which maintain or establish flock-books if the latter meet the conditions laid down in the Annex. 2. However, in a Member State in which in respect of a given breed one or more officially approved breeders' organizations or associations already exist, the authorities of the Member State concerned may refuse to recognize a new breeders' organization or association if it endangers the preservation of the breed or jeopardizes the zootechnical programme of the existing association or organization. In this case, the Member State shall inform the Commission of approvals granted and refusals to give recognition. Article 3 The authorities of the Member State concerned shall withdraw official approval from any breeders' organization or association which maintains flock-books if the conditions laid down in the Annex are no longer fulfilled in a consistent manner by the breeders' organization or association concerned. Article 4 This Decision is addressed to the Member States. Done at Brussels, 10 May 1990. For the Commission RAY MAC SHARRY Member of the Commission (1) OJ No L 153, 6. 6. 1989, p. 30. ANNEX In order to be officially approved, breeders' organizations and associations which maintain or establish a flock-book must: 1. have legal personality in accordance with the legislation in force in the Member State where the application is made; 2. prove to the competent authorities: (a) that they operate efficiently; (b) that they can carry out the checks necessary for recording pedigrees; (c) that they have a sufficiently large flock to carry out a breed improvement programme, or that they have a sufficiently large herd to preserve the breed where this is considered necessary; (d) that they can make use of the livestock performance data necessary for carrying out their breed improvement or preservation programme; 3. have a set of rules covering: (a) the definition of the breed's (or breeds') characteristics; (b) the system for identifying animals; (c) the system for recording pedigrees; (d) the definition of their breeding objectives; (e) the systems for making use of livestock performance data, enabling the genetic value of the animals to be assessed; (f) the division of the flock-book, if there are different conditions for entering animals or if there are different procedures for classifying the animals entered in the book; 4. have articles of association, laying down, in particular, the principle of non-discrimination between members.